             Case 1:18-cv-07799-JMF Document 23 Filed 01/22/19 Page 1 of 1




January 22, 2019

VIA ECF

Hon. Jesse M. Furman
United States District Court
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street, Room 2202
New York, NY 10007-1312

         Re:     SDL plc v. Avaya, Inc.; Case No: 1:18-cv-07799-JMF
                 Referral to Court Mediation Program or Magistrate Judge

Dear Judge Furman:

       Counsel in this matter jointly file this letter pursuant to the Court’s Order dated January
17, 2019 (Dkt. # 22), which directs the parties to state whether referral to the Court's Mediation
Program or to a Magistrate Judge for the purposes of settlement would assist them in their
ongoing negotiations.

        The parties continue to engage in settlement discussions and both agree that referral to a
Magistrate Judge would be helpful to their efforts to resolve this matter. Thus, we respectfully
request referral to a Magistrate Judge for the purposes of settlement in this matter, which centers
on a certain software license and maintenance agreement.

        Should the Court wish to discuss this request, the parties will make themselves available
at the Court’s convenience.

Respectfully submitted,

SULLIVAN & WORCESTER LLP                                BRYAN CAVE LEIGHTON PAISNER LLP


By:      /s/ Gerry Silver                               By:      /s/ Chris LaRocco
      Gerry Silver                                            Chris LaRocco

Counsel for SDL, plc                                    Counsel for Avaya, Inc.




12428763.3
